Case 6:17-cr-06017-C.]S-.]WF Document 103-1 Filed 01/03/19 Page 1 of 2

, EXHIBIT A

 

Case 6:17-cr-06017-C.]S-.]WF Document 103-1 Filed 01/03/19 Page 2 of 2

U.S. Department of Justice

Unz`ted States Attorney
Wesz‘em Dz'strict of New Yor/e

 

 

100 State Street, Suz'te 500 585/263~6760
Rochester, New York 14614 jzx 585/399-3920
Wrile)"s TeIep/zone: 585/399-3938

douglas.grego/y@usdoj.gm'

October ll, 2018

Anne Burger, AFPD

Sonya Zoghlin, AFPD

Federal Public Defender’s Oche
28 E. Main St., Suite 400
Rochester, New York 14614

Re: United States v. Richard Wilbern
l7-CR-6()l6 CJS

Counselors:

As indicated in our omnibus motion response dated October l, 2018, the government
intends to offer certain intercepted jail calls relating to l7~CR-6016, Which charges a violation of
Title 18, United States Code, Section 922(g). Enclosed please find a compact disc containing
approximately nine (9) jail call recordings Which reference the defendant’s belongings
maintained in the garage located at 23 Tubman Way. The specific calls the government intends
to offer Will be determined prior to trial. Relevant portions of all recordings are currently being
transcribed and Will be provided to you prior to trial.

The passWord for the CD Will be sent to you by separate email. Please do not hesitate
to contact me With any questions

Very truly yours,

JAMES P.KE EDY,JR.
United tate A orney

By:

 
 

m-~/

D UGL E. GREGORY
Assistant

DEG/kmp
Enclosure

 

/~, (~. ~.' "~‘ ,"~» ,t - i~.
l x z iv
will § ii xiii §

 

 

